PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/386,490
Filing Date: 17 Apr 2019
Appellant:1 International Business Machines Corporation



__________________
Karl A. Vick
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed May 31, 2022, and the Supplemental Brief filed July 18, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal2
Every ground of rejection set forth in the Final Office action dated December 22, 2021, from which the appeal is taken is being maintained by the examiner and are incorporated herein. 37 C.F.R. § 41.39(a)(1).
(2) Response to Argument
Inadequate written description for claim 1’s cause for the function/property-based limitations
Appellant contends the written description requirement rejection of claim 1 is improper because, according to appellant, “the Examiner’s assertion that the switching behavior of the claimed MTJ storage element is caused by the magnitude of the write pulse and not by how the MTJ storage element is configured is incorrect,” (App. Br. 12–16; underlining original, italics added). To support their contention appellant argues that their Specification paragraphs 31–37 “provide an overview of aspects of the invention and describe clearly how embodiments of the claimed MTJ storage element include a configuration . . . that causes a magnetization layer of the high Eb region to change during a write operation of the MTJ storage element,” followed by copy-pasting their Specification paragraphs 31–33 (App. Br. 14–15).
Appellant’s contention is not well taken because it does not respond to the rejection of record and it does not explain what configuration the MTJ must have to exhibit the function/property claimed. Claim 1’s function/property-based limitation-at-issue recites, “the MTJ storage element is configured such that, during a write operation of the MTJ storage element, a direction of the first switchable magnetization direction changing causes a direction of the second switchable magnetization direction to change.”
Appellant, in their Supplemental Brief, summarizes that support for this function/property-based limitation is in their Specification paragraphs 33–43 and in Figures 2, 3, and 4A–4C (Supp. Br. 5). The examiners disagree. Claim 1’s MTJ is represented by Figure 2, not Figure 3, because the claimed MTJ at issue only has two sub-free layers (i.e., “a first region” and “a second region”). The function/property-based limitation at issue is not shown in any Figure, but instead is shown as a result of two different magnitudes (i.e., 450 and 452) of the pulse applied to the MTJ during operation as shown in Figure 4A. Figure 4B shows both sub-free layers switching simultaneously; Figure 4C do not represent the switching results of the claimed MTJ because Figure 4C shows three sub-free layers, not two sub-free layers as claimed.

    PNG
    media_image2.png
    536
    931
    media_image2.png
    Greyscale

Figure 4A demonstrates, unequivocally, the function/property of “a direction of the first switchable magnetization direction changing causes a direction of the second switchable magnetization direction to change” is caused by the magnitude of the write pulse (see Final Act. 3–4; see Examiner’s Markup Application Figure 4A supra). The claimed switching behavior does not happen without the pulse; in other words, the MTJ alone does not have a configuration that yields the claimed property. In Figure 4A, appellant unequivocally shows a magnitude of the write pulse 450 is large enough to cause switching of the low-moment region, but the magnitude of write pulse 450 is not large enough to cause switching of the high Eb region (see Fig. 4A: compare magnitude 450 with magnitude 452). In other words, as stated in the rejection (Final Act. 3–4), appellant describes the particular switching behavior (function/property-based limitation) claimed is not caused by any configuration of the MTJ, but instead is caused by applying a particular magnitude for the write pulse (Final Act. 4). Appellant does not dispute this finding.

Indefiniteness of claim 1’s cause for the function/property-based limitations because appellant attributes the function/property to the magnitude of their write pulse, not any configuration of their MTJ
Appellant contends the infiniteness rejection of claim 1 is improper because, according to appellant, “the Examiner’s assertion that the switching behavior of the claimed MTJ storage element is caused by the magnitude of the write pulse and not by how the MTJ storage element is configured is incorrect,” (App. Br. 17–19; underlining original, italics added). To support their contention appellant argues that their Specification paragraphs 31–-37 “provide an overview of aspects of the invention and describe clearly how embodiments of the claimed MTJ storage element include a configuration . . . that causes a magnetization layer of the high Eb region to change during a write operation of the MTJ storage element,” followed by copy-pasting their Specification paragraphs 31–33 (App. Br. 18–19).
Appellant’s contention is not well taken because it does not respond to the rejection of record and it does not explain what configuration the MTJ must have to exhibit the function/property claimed. Claim 1’s function/property-based limitation-at-issue recites, “the MTJ storage element is configured such that, during a write operation of the MTJ storage element, a direction of the first switchable magnetization direction changing causes a direction of the second switchable magnetization direction to change.”
Appellant, in their Supplemental Brief, summarizes that support for this function/property-based limitation is in their Specification paragraphs 33–43 and in Figures 2, 3, and 4A–4C (Supp. Br. 5). The examiners disagree, as explained above. Claim 1’s MTJ is represented by Figure 2, not Figure 3, because the MTJ at issue only has two sub-free layers. The function/property-based limitation at issue is not shown in any Figure, but instead is shown as a result of the magnitude of the pulse shown in Figure 4A. Figure 4B shows both sub-free layers switching simultaneously; Figure 4C do not represent the switching results of the claimed MTJ because Figure 4C shows three sub-free layers, not two sub-free layers as claimed.
Figure 4A demonstrates, unequivocally, the function/property of “a direction of the first switchable magnetization direction changing causes a direction of the second switchable magnetization direction to change” is caused by a particular magnitude of the write pulse (see esp. Final Act. 5; see Examiner’s Markup Application Figure 4A supra). In Figure 4A, appellant shows a magnitude of the write pulse that is large enough to cause switching of the low-moment region, but not large enough to cause switching of the high Eb region (see Fig. 4A: compare magnitude 450 with magnitude 452). In other words, as stated in the rejection (Final Act. 4–6; see esp. Final Act. 5), appellant attributes the claimed switching behavior (function/property-based limitation at issue) to the magnitude of their write pulse, not to any “configuration” of their MTJ cell. Appellant does not dispute this finding.

Claim 1’s and claim 10’s function/property-based limitations is presumed inherent over Wang’s substantially identical MTJ cell, and appellant neither demonstrated structural difference between claimed MTJ cell and Wang’s MTJ cell nor produced evidence to prove Wang’s MTJ cell is incapable of exhibiting the function/property
Appellant contends function/property-based limitations of their apparatus claims are completely missing from the cited references (App. Br. 21–37). The limitation at issue in claim 1 is “where the MTJ storage element is configured such that, during a write operation of the MTJ storage element, a direction of the first switchable magnetization direction changing causes a direction of the second switchable magnetization direction to change.” Claim 10, a dependent apparatus claim from independent apparatus claim 1, merely presents non-apparatus limitations directed to the magnitude of the write current. These limitations are directed to properties exhibited when the device is under operation, but a different method of operating does not patentably distinguish an apparatus claim from a substantially identical prior art apparatus. Appellant’s contentions do not respond to the rejection of Record, and appellant’s arguments do not demonstrate why the examiner erred in the rejection of Record as required by Board Rule 37(c)(1)(iv)(“The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.”). The claims at issue are apparatus claims, not method of operation claims.
Under MPEP 2112.01(I), examiners are instructed to presume claimed properties and functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. Applicant must respond by either demonstrating a structural difference between the prior art apparatus and the claimed apparatus or proving with evidence the prior art apparatus cannot exhibit the property or perform the function. (see Final Act. 15). Appellant merely attempts to argue, through argument of counsel, the prior art apparatus operated differently, but this type of argument is unpersuasive as it does not respond to the rejection. MPEP 2114(II)(Manner of operating the device does not differentiate apparatus claim from the prior art). More importantly, the examiner has adequately demonstrated how Wang’s MTJ satisfies the claim language at issue, and has already thoroughly considered appellant’s arguments and found them unpersuasive (see Final Act. 6–15). Furthermore, the examiner found Wang’s MTJ possesses all of the structure required, insofar as that structure is claimed, to exhibit the property or perform the function claimed (i.e., for changing of the first region’s magnetization direction of the “first region” to cause the second region’s magnetization to change. Appellant does not adequately dispute these findings. 
Appellant correctly identifies that Wang describes a switching method as using one of the reference layer’s magnetization to weaken the other reference layer to thereby permit the sub-free layer 60’s magnetization direction to switch more easily (see esp. para. 45: describing Figs. 5B–5C’s switching of magnetization direction 74’ to 74’’).3 However, appellant does not appear to accurately conclude Wang, opposite to the claim, “describes . . . the magnetization direction 74 of the first magnetic free layer 60 (corresponding to the claimed second region having the higher Eb) switching causes the magnetization direction 76 of the second magnetic free layer 66 (corresponding to the claimed first region having the low moment) to begin to switch.”4
Wang explains that their two sub-free layer 60 and 66 are anti-ferromagnetically coupled by layer 56 (Wang para. 39). Being anti-ferromagnetically coupled, which is a form of “exchange-coupling,” means that sub-free layer 60 obtains a magnetization direction opposite to sub-free layer 66. As such, the magnetization direction of sub-free layer 60 causes sub-free layer 66 to be in an opposite direction, just as much as the magnetization direction of sub-free layer 66 causes sub-free layer 60 to be in an opposite direction, just as much as it is the reference layer that causes the two free layers to simultaneously switch because both sub-free layers 60 and 66 switch simultaneously. See esp. Wang paragraph 45 (“When the first variable magnetization direction flips from the parallel 74’ to the anti-parallel 74’’ orientation, the second variable magnetization also flips from the parallel 76’ to the anti-parallel orientation 76’’ because the first and second magnetic free layers 60 and 66 are anti-ferromagnetically coupled. The simultaneous switching of two anti-ferromagnetically coupled layers is sometime referred to as spin flip-flop.”). Appellant has not described the invention’s MTJ any differently, which means the invention’s MTJ’s sub-free layers, being anti-ferromagnetically exchanged-coupled, also switch simultaneously. No evidence of record suggests otherwise, but even further appellant’s Figure 4B notably shows exchange-coupled layers switch simultaneously.
Wang explains both layer’s magnetizations simultaneously switch because of the sub-free layers 60 and 66 are anti-ferromagnetically exchange coupled, which means Wang’s anti-ferromagnetically exchange-coupled free layer is identical to appellant’s disclosed exchange-coupled free layer and must switch simultaneously (as appellant shows in their Figure 4B). Therefore, Wang discloses the claimed property of the first region’s magnetization direction causing the second region’s magnetization direction to switch because when one switches, the other must switch simultaneously because of the exchange-coupling. In short, appellant has not demonstrated any structural difference between Wang’s MTJ and their claimed MTJ, as would be required. MPEP 2112.01(I).
Even if Wang did not disclose claimed causal switching behavior property claimed, which they do, the claimed property is a presumed inherent property of Wang’s MTJ because Wang’s MTJ is substantially identical to the claimed MTJ. See MPEP § 2112.01(I) Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”).
	To the extent appellant’s disclosure supports apparatus claim 1, appellant describes one of the sub-free layers is a low moment region (substantially identical to Wang’s free layer 66 that has the smaller magnetic moment) and the other sub-free layer is a “high Eb region.” Eb is the “activation energy,” which is the amount of energy required to flip the free layer’s magnetic state (see Spec. para. 10). A high-Eb layer means the layer requires a high activation energy to switch its magnetization direction. Wang’s sub-free layer 60 requires a higher activation energy than sub-free layer 66 because sub-free layer 60 has a larger magnetic moment than sub-free layer 66. In other words, Wang’s sub-free layer 60 is equivalent to applicant’s described “high Eb region” because Wang’s sub-free layer 60’s larger magnetic moment demands a higher activation energy to switch the magnetization direction than layer 66’s.
Appellant explains the high Eb for the “high Eb region” is a result of the “region” being thicker (see Spec. para. 36), which also a feature shown by Wang Figure 3 (see esp. Fig. 3, although not described as to scale, persons skilled in the art would understand from the depiction of the significantly larger thickness of layer 60 compared to layer 66 represents layer 66 is in-fact thicker than layer 60; this understanding is further supported by Wang’s description of layer 66 having a larger magnetic moment than layer 60, which means layer 66 requires a higher activation energy to switch its magnetization direction). Also, just as appellant describes their invention’s two sub-free layers are exchange coupled (see Spec. para. 34), Wang describes their MTJ’s two sub-free layers are anti-ferromagnetically exchange coupling (see esp. Wang para. 39: “The anti-ferromagnetic coupling layer 56, through which the first and second magnetic free layers 60 and 66 are exchange coupled . . . .”).
To the point of novelty, appellant asserts in the originally filed disclosure that the exchange-coupled free layer is the novel feature of the invented apparatus (see e.g., Spec. para. 29: “The novel magnetic exchange coupled free layer . . . .”; see also, Spec. para. 32, referring to the “novel MTJ storage elements”; see esp. para 39, explaining Figure 2 embodiment and highlighting the “novel magnetic exchange coupled composite free layer”). The exchange-coupled composite free layer disclosed by applicant is not novel, because it is anticipated by Wang Figure 3’s layers 66, 56, and 60, which is the anti-ferromagnetic exchange-coupled free layer of the prior art MTJ.
	Wang’s MTJ with anti-ferromagnetically exchange-coupled free layers 60 and 66 having large and small magnetic moments respectively, are substantially identical to applicant’s MTJ with composite free layer (i.e., two exchange coupled sub-free layers where one has a low magnetic moment and the other has a high activation energy), where applicant has indicated the novelty exists (see Spec. para. 29, 32, 39). Because the prior art MTJ is substantially identical to the claimed MTJ, the claimed properties and/or functions (i.e., switching the first magnetization direction causes the second magnetization direction to switch) are presumed inherent. See MPEP 2112.01(I).
	Although appellant discloses methods of writing the MTJ by using a magnitude for a write pulse that is sufficient to switch the low-magnetic-moment sub-free layer, but not large enough to switch the high-Eb sub-free layer (see e.g., Spec. para. 28; see esp. Spec. para. 43–47, which are the only support for the method of writing applicable to MTJ 102A shown in Figure 2, which is the embodiment supporting claims 1–10), the claim at issue is an apparatus claim, not a method of operating an MTJ, and none of the arguments distinguish the claimed MTJ from the prior art MTJ. See MPEP 2145(VI); See MPEP 2114(II) Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.
Where the Office has reason to believe a characteristic asserted to be critical for establishing novelty in the claim may be an inherent characteristic of the prior art, the Office has the authority to require applicants to prove the prior art does not possess the characteristic relied upon. See MPEP § 2112.01(I); See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP § 2112.01(II). The MPEP instructs examiners to presume, as inherent, claimed properties and functions of claimed structures and/or compositions when the prior art structures and/or compositions are substantially identical. See esp. MPEP § 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). To adequately rebut this presumption, appellant must present evidence the prior art is incapable of exhibiting the properties or performing the functions. Appellant presents no evidence, but only argument of counsel that Wang discloses a different mode of operation. This argument is irrelevant. MPEP 2114(II)(Manner of operating the device does not differentiate apparatus claim from the prior art).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
Conferees:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                                /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. § 1.42(b). Appellant identifies the real party in interest as International Business Machines Corporation on page 3 of their appeal brief.
        2 Throughout this Examiner’s Answer, references will be made to the Final Rejection mailed December 22, 2021 (“Final Act.”), the Appeal Brief filed May 31, 2022 (App. Br.), and the Supplemental Appeal Brief filed July 18, 2022 (“Supp. Br.”).
        3 See e.g., Pre-Appeal Brief filed July 7, 2020, page 2: “Wang describes a switching mechanism in which its pseudo-fixed magnetization directions 80, 78 causes the magnetization direction 74 of the first magnetic free layer 60 (the claimed second region) to begin to switch . . . .”
        4 See id.